791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES M. CARPENTER; MIRIAM G. CARPENTER; JAMES M. CARPENTER,JR., Petitioners,v.FEDERAL COMMUNICATIONS COMMISSION AND UNITED STATES OFAMERICA, Respondents.UNITED TELEPHONE COMPANY OF OHIO Intervenor-Respondent.
85-3942, 85-4011
United States Court of Appeals, Sixth Circuit.
4/11/86

APPEALS DISMISSED
F.C.C.
ORDER
BEFORE: KEITH, MARTIN and GUY, Circuit Judges.


1
This matter is before the Court upon consideration of the FCC's motions to dismiss, the Carpenters' motions for appointment of counsel and the FCC's responses thereto.


2
A review of the files indicates that Carpenter Radio Company is the real party in interest in the two petitions for review filed in this Court.  Corporations and partnerships are fictional legal persons and must be represented by licensed counsel pursuant to 28 U.S.C. Sec. 1654.  Palazzo v. Gulf Oil Corp., 764 F.2d 1381 (11th Cir. 1985), cert. denied, ---- U.S. ----, 106 S.Ct. 799 (1986); Southwest Express Co., Inc., v. Interstate Commerce Commission, 670 F.2d 53 (5th Cir. 1982).


3
It is ORDERED that the motions to dismiss be granted and the appeals be and hereby are dismissed.


4
It is further ORDERED that the motions for counsel be denied.